Citation Nr: 1810261	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Daniel S. Krasnegor, Attorney at Law 	


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from May 14, 1973 to June 27, 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
The Board has previously remanded this case twice before, in February 2011 and October 2014, for additional development.  The Board later denied the claim in December 2016.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2017 Memorandum Decision, the Court vacated the Board's December 2016 decision that denied entitlement to a TDIU and remanded the matter for further proceedings consistent with the Decision.  In addition, the appeal of a separate December 2016 Board decision that denied entitlement to service connection for residuals of a back injury, neck and gastrointestinal disorders, diabetes mellitus and glaucoma and nonservice-connected pension benefits was dismissed.  


FINDING OF FACT

As the Veteran's sole service-connected disability is rated as 100 percent disabling throughout the period on appeal, there remain no questions of law or fact to be decided regarding the claim for a TDIU.  


CONCLUSION OF LAW

The appeal as to entitlement to a TDIU is moot and the claim is dismissed.  38 U.S.C. §7105 (2012); 38 C.F.R. § 4.16 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Entitlement to a TDIU

Background

The Veteran is currently service-connected for a psychiatric disorder, to include schizophrenia and bipolar disorder, rated as 70 percent disabling from October 16, 1998, and 100 percent disabling from October 20, 2006.  The Veteran contends that he is entitled to a TDIU, specifically, for the period prior to October 20, 2006, because he has asserted since 1998 that he is unemployed as a result of his psychiatric disability.       

As this case has a long and complicated history, the Board finds a recitation of the procedural history to be instructive for purposes of clarity.  The Veteran first filed his claim for service connection for a psychiatric condition in October 1975, which VA denied in November 1975.  The Veteran did not appeal this decision and it became final.  The Veteran filed another claim for service connection for a nervous condition in September 1998, which VA construed as a request to reopen the previously denied claim.  In a December 1998 statement in support of his claim, the Veteran reported that he has "had problems (mentally) going back to work and even taking care of myself since [June 1973] [when] I was discharged from the U.S. Navy."  The Board granted the Veteran's request to reopen his claim in May 2001.  After a protracted adjudication, which included three Board remands and an appeal to the Court, the Board granted the Veteran service connection for his psychiatric disorder in January 2014.  In a December 2014 rating decision, the RO effectuated the grant of service connection and assigned a 70 percent rating from October 16, 1998 and a 100 percent rating from October 20, 2006.  

During the pendency of the appeal for the service connection claim, the Veteran submitted a formal claim for a TDIU in March 2009.  At that time, he was not yet service-connected for any disability.  As such, the RO denied the Veteran's claim in a May 2010 rating decision.  The Veteran submitted a notice of disagreement in June 2010.  In February 2011, the Board remanded the matter to the RO for the issuance of a statement of the case, which was completed in March 2012.  The Veteran filed his substantive appeal in March 2012.  The Board once again remanded the claim in October 2014 for additional development, finding that the RO had not yet considered the claim for a TDIU in light of the Board's January 2014 grant of service connection for a psychiatric disability.  In an August 2015 supplemental statement of the case, the RO continued the denial of the TDIU claim because the Veteran's only service-connected disability was already rated 100 percent disabling, rendering him ineligible to also receive a TDIU.  

In July 2016, the Veteran's attorney argued that the issue of a TDIU is not moot because the Veteran has always asserted that he was unemployable due to his psychiatric disorder, and because he is not in receipt of a schedular 100 percent rating for the period from October 1998 to October 2006.  In December 2016, the Board denied the Veteran entitlement to a TDIU as a matter of law, finding that the Veteran has been in receipt of a 100 percent disability rating throughout the appeal period, and that the plain meaning of 38 C.F.R. § 4.16(a) establishes that a disability rated as 100 percent disabling cannot form the basis of the award of a TDIU.  

The Veteran appealed the December 2016 Board decision to the Court.  In a November 2017 memorandum decision, the Court vacated the Board's December 2016 decision denying entitlement to a TDIU and remanded the matter for further proceedings.  The Court found that the Board erred when it failed to address the arguments put forth by the Veteran and determined only that a TDIU was precluded as a matter of law.  On remand, the Court has instructed the Board to adequately consider the Veteran's arguments.       



Analysis

The Veteran seeks entitlement to a TDIU for his service-connected psychiatric disorder.  The Veteran, through his attorney, contends that his 100 percent schedular rating should not preclude him from a simultaneous TDIU rating.  The Veteran further contends that even if he is precluded, he is still entitled to a TDIU for the period prior to October 20, 2006 because he has asserted since 1998 that he was unemployed as a result of his psychiatric disability.  The Veteran argues that his December 1998 statement to VA, in which he stated that he has "had problems (mentally) going back to work," was a claim for a TDIU as unemployability was expressly raised by the Veteran.  As such, he maintains that his claim has been pending since 1998 and a TDIU should be granted retroactively to the effective date for the 70 percent rating for his psychiatric disability.  The Veteran also argues that this case is controlled by the Court's holding in Locklear v. Shinseki, and as such, the Board should consider entitlement to a TDIU in the first instance, in relation to the Veteran's 1998 service connection claim.  The Board will address all of the Veteran's contentions in the sections below.    

1.  Period on Appeal

The Veteran's arguments present the Board with the questions of when the Veteran's claim for a TDIU was first received by VA, and thus, when the appeal period for this claim commenced.  The outcome of this case primarily turns on resolving these questions of fact.  

The Veteran contends that his December 1998 correspondence to VA, which implied that he was unable to work due to his psychiatric disorder, constituted a claim for a TDIU.  The Board notes that a claim is defined by regulation as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(b).  To determine when a claim was received, VA must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  While VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  

As to the Veteran's argument that his December 1998 statement should have been construed by VA to be a claim for entitlement to a TDIU, the Board cannot agree.  As liberal as the Board is permitted to be in construing claims, it is not required to conjure up claims that have not been specifically raised by the Veteran.  The Board does not find that this statement rises to the level of an informal claim as it does not contain any elements indicative of a claim for a TDIU.  A claim must demonstrate an intent to apply for a specified benefit, or at the very least, demonstrate a belief in entitlement to a benefit.  First, the Veteran was not yet service-connected for any disability in 1998, and therefore, he was not statutorily eligible to receive a TDIU.  For that reason, the Board does not read the December 1998 statement as anything more than a lay statement put forth to support his pending claim for service connection.  Second, the Veteran did not indicate in the correspondence that he believed he was entitled to any VA benefit, other than service connection for a psychiatric disorder, due to his inability to work.  In comparison, in March 2009, the Veteran submitted a formal claim for a TDIU (on VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability) in which the Veteran specifically identified his claim as one for a TDIU.  In short, the December 1998 statement did not identify a TDIU as the benefit being sought and therefore it cannot be considered an informal claim.  

The Veteran has also cited, through his attorney, the holding of Rice v. Shinseki to support his assertion that a claim for entitlement to a TDIU has been raised by the record as far back as 1998.  The Board notes that the Court in Rice held that a claim for a TDIU may be inferred with any increased rating claim where the evidence suggests that the Veteran is unemployed due to service-connected disability.  22 Vet. App. 447, 453-54 (2009).  However, as the Veteran is currently rated 100 percent disabled for his service-connected disability, the Board does not have an increased rating claim before it, and the holding of Rice does not apply here.  Furthermore, the Veteran did not file a notice of disagreement with the December 2014 rating decision that assigned the staged ratings for the Veteran's psychiatric disorder, and therefore, that decision became final.  The opportunity to challenge the 70 percent rating or the assigned effective date, and thus, raise the issue of a TDIU in conjunction with an increased rating claim pursuant to Rice, has passed.           

For the foregoing reasons, the Board finds that the December 1998 statement was not an informal claim for a TDIU.  The earliest evidence of the Veteran's intention to apply for a TDIU was received by VA, via formal claim form, on March 9, 2009.  Accordingly, the period on appeal begins on March 9, 2009, the date of the claim.     

2.  Locklear v. Shinseki 

The Board would also like to address the Veteran's contention that this case is controlled by the Court's decision in Locklear v. Shinseki.  In Locklear, the Court stated that "[t]he award of a disability rating less than 100% generally provides notice as to how [VA] has rated a claimant's condition and serves as a final decision, if unappealed, with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU."  However, the Court went on to hold that this 'implicit denial' rule does not apply when VA explicitly separates the adjudication of one disability rating or benefit from another.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011).  

The Veteran has argued, through his attorney, that VA explicitly bifurcated and separately adjudicated his claim for a TDIU from his service connection claim.  As such, the Veteran contends that the Board did not adequately consider entitlement to a TDIU in the first instance, in relation to the Veteran's service connection claim for a psychiatric disorder.    

The Board disagrees that the present case is controlled by Locklear as the facts here are clearly distinguishable from the facts in Locklear.  In Locklear the claimant was appealing a 10 percent disability rating when the Board referred the issue of a TDIU back to the RO for adjudication, which effectively bifurcated the TDIU claim from the increased rating claim.  In the present case, the Veteran did not file a notice of disagreement with the effective date or 70 percent rating assigned in the December 2014 rating decision, and that rating decision became final.  As such, there has never been an increased rating claim on appeal, and a claim for a TDIU has never been inferred by VA.  See Rice, 22 Vet. App. at 447.  In contrast to Locklear, in this case, VA never bifurcated the TDIU claim currently on appeal because it did not have a TDIU claim before it until March 2009, when the Veteran filed his claim for a TDIU completely independent from his already-pending service connection claim.  

The Veteran's contention suggests that he considers his claim for a TDIU to be part and parcel of his service connection claim.  However, the Board has already determined, the current claim on appeal did not originate out of the Veteran's service connection claim.  The claim originated when the Veteran filed a separate, formal claim for a TDIU in March 2009.  As such, VA never bifurcated or separately adjudicated a TDIU claim because it never inferred that it had a TDIU claim before it prior to March 2009.  The only TDIU claim ever adjudicated by VA is the current one on appeal that originated from the March 2009 formal claim.  Accordingly, the holding in Locklear does not apply to the present case, and the Board cannot adjudicate the TDIU claim in the first instance as part and parcel with the service connection claim.        

3.  TDIU - Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 3.341(a).

As noted above, the Veteran has been in receipt of a 100 percent schedular rating for a psychiatric disorder since October 20, 2006, which encompasses the entire duration of the period on appeal, which began March 9, 2009.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for a TDIU moot where a 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his service-connected disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on service-connected disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114 (s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In this case, there is no allegation or evidence that TDIU may be awarded independently of the Veteran's psychiatric disorder because the Veteran is not service-connected for any other disabilities.  Therefore, there is no basis to award SMC.  See Bradley, 22 Vet. App. 280 (2008); Buie, 24 Vet. App. at 242.  As such, Bradley is inapplicable, and the grant of a total schedular rating for a psychiatric disorder during the appellate period renders the Veteran's claim for a TDIU moot.  Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it must be dismissed.  See 38 U.S.C. § 7105 (d)(5); 38 C.F.R. § 20.202.

As a final matter, the Board would like to acknowledge the many credible statements made by the Veteran regarding his inability to work because of his psychiatric disability.  Furthermore, the Board has taken note of the June 2016 letter from a private psychiatrist who reviewed the Veteran's claims file and confirmed that the Veteran has been unemployable due to his psychiatric disorder since October 16, 1998.    

The Board is sympathetic to the Veteran's claim.  However, the Board is bound by the laws and regulations governing VA benefits and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  The facts in this case are clear, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied, or, as in this case, dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appeal is dismissed.


ORDER

The issue of entitlement to a TDIU, having been rendered moot, is dismissed.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


